Title: From Thomas Jefferson to David Humphreys, 13 May 1791
From: Jefferson, Thomas
To: Humphreys, David



Dear Sir
Philadelphia, May 13th. 1791.

Mr. Thomas Barclay is appointed by the President of the United States to go to Morocco in the Character of Consul for the Purpose of obtaining from the new Emperor a Recognition of our Treaty with his Father.
Ten thousand dollars are appropriated for Presents in such Form and to such Persons as Mr. Barclay in his Discretion shall think best; and he is to receive for himself at the rate of Two thousand Dollars a year and his Sea expenses.
It is thought best that the money for these Purposes should be placed under your Controul, and that Mr. Barclay should draw on you for it. Thirty two thousand, one hundred and seventy five Gilders current are accordingly lodged in the Hands of our Bankers in Amsterdam, and they are instructed to answer your Draughts to that amount, you notifying them that they are to be paid out of the Fund of March 3rd. 1791, that this account may be kept clear of all others. You will arrange with Mr. Barclay the manner of making his Draughts so as to give yourself Time for raising the money by the Sale of your Bills.
A Confidence in your Discretion has induced me to avail the Public of that, in the Transaction of this Business, and to recommend Mr. Barclay to your Counsel and Assistance through the whole of it. I inclose you one Set of the Bills for 13,000 Dollars beforementioned, and a Copy of my Letter to the Bankers. Duplicates will be sent to them directly. I have the Honor to be, with great and sincere Esteem Dear Sir, Your most obedient and Most humble servant,

Th: Jefferson

 